DETAILED ACTION
This office action is in response to the application filed December 9, 2019. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2019 and April 8, 2021 was filed after the mailing date of the application on December 9, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,6-13,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Pierce” (US Patent 9,809,085) in view of “Lloyd” (US PG Publication 2014/0260704). 

Regarding Claim 1, Pierce teaches: 
(See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)

determining by the controller a second threshold of the sensor (See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)


configuring the memory device to transmit an indication responsive to the sensor detecting a value greater than the first threshold or less than the second threshold; (See e.g. Systems of Fig.s 6-8, Col. 4, Ln 14-42 describing sensing and transmitting temperature data indicating exceeding a threshold)
and 
transmitting the indication, via a sensor output, to another device.  (See e.g. Systems of Fig.s 6-8, Col. 4, Ln 14-42 describing sensing and transmitting temperature data indicating exceeding a threshold)

Pierce does not teach, but Lloyd teaches: 
embedded in the memory device; (See e.g. sensor system embedded in integrated sensor system with memory in e.g. Fig. 3 e.g. ¶6 “According to other embodiments of the present disclosure, an integrated sensor system having a plurality of embedded sensors and a sensor hub, wherein the plurality of embedded sensors and the sensor hub are on a single chip, is provided for.  Further, the sensor hub of the system comprises a plurality of processors coupled to the plurality of embedded sensors to process measurement outputs from the plurality of embedded sensors and external sensors and memory, in one or more embodiments.”)
 embedded in the memory device; (See e.g. sensor system embedded in integrated sensor system with memory in e.g. Fig. 3 e.g. ¶6)

In addition it would have been obvious to combine the references to one of ordinary skill in the art prior to the effective filing date of the application because each is directed to sensor sytems and Lloyd recognized “what is needed is a device and system that is able to facilitate efficient communication among the sensors to be used for data acquisition which is also able to provide processing of the received data to meet user needs.” (¶3). 
Regarding
2. The method of claim 1, wherein responsive to receiving the indication via the sensor output, the other device activates a cooling component.  (See e.g. Col. 3, Ln 32-60 teaches the system includes heating and cooling elements controlled to raise or lower the temperature in response to being outside of the adjustable thresholds for temperature). 

(See e.g. Col. 3, Ln 32-60 teaches the system includes heating and cooling elements controlled to raise or lower the temperature in response to being outside of the adjustable thresholds for temperature). 

4. The method of claim 1, wherein the other device is coupled to a vehicle and the sensor is a temperature sensor embedded in the memory device coupled to the vehicle, to generate a temperature value of the interior of the vehicle.  (Col. 3, Ln 20 to Col. 4, Ln 42 describes sensing temperature values in a vehicle, comparing them to a threshold and activating heating or cooling elements where threshold temperatures are crossed). 


6. The method of claim 4, further comprising: configuring, by the controller, the first threshold to be a high temperature threshold of the interior of the vehicle; (See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)

(See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)

7. The method of claim 4, further comprising: receiving, by the other device coupled to the vehicle, (Figs. 6-8,Col. 3, Ln 20 to Col. 4, Ln 42 describes sensing temperature values in a vehicle via temperature sensor, transmitting it to the CPU, comparing them to a threshold and activating heating or cooling elements where threshold temperatures are crossed).  a temperature value via the sensor output, wherein he temperature value is generated by the sensor embedded in the memory device; (Figs. 6-8,Col. 3, Ln 20 to Col. 4, Ln 42 describes sensing temperature values in a vehicle via temperature sensor, transmitting it to the CPU, comparing them to a threshold and activating heating or cooling elements where threshold temperatures are crossed).  determining that the temperature value is in-between the first threshold and the second threshold; and refraining from activating a temperature control component based on the temperature value.  (Figs. 6-8,Col. 3, Ln 20 to Col. 4, Ln 42 describes sensing temperature values in a vehicle via temperature sensor, transmitting it to the CPU, comparing them to a threshold and activating heating or cooling elements where threshold temperatures are crossed).  

8. The method of claim 1, further comprising: detecting, by the controller, a change in an operation of the other device; (See e.g. Col. 8 Ln 60 to Col 9, Ln 8 – describes the user entering new temp thresholds in a GUI)  altering, by the controller, the first threshold of the sensor embedded in memory device; (See e.g. Col. 8 Ln 60 to Col 9, Ln 8 – updating the threshold in response to input of new thresholds)  and altering, by the controller, the second threshold of the sensor embedded in the memory device, (See e.g. Col. 8 Ln 60 to Col 9, Ln 8 – updating the threshold in response to input of new thresholds)  
wherein the first threshold and the second threshold are altered based at least in part on the detected change in operation of the other device.  (See e.g. Col. 8 Ln 60 to Col 9, Ln 8 – updating the threshold in response to input of new thresholds)  

9. The method of claim 8, wherein the other device is coupled to a vehicle and the change in operation is the vehicle changing from a parked operation to a moving operation.  (Figs. 6-8,Col. 3, Ln 20 to Col. 4, Ln 42 describes sensing temperature values in a vehicle via temperature sensor, transmitting it to the CPU, comparing them to a threshold and activating heating or cooling elements where threshold temperatures are crossed).  

Claim 10 is rejected on the same basis as claim 1 above. 

11. The method of claim 10, wherein: the other device is coupled to a vehicle; (Figs. 6-8,Col. 3, Ln 20 to Col. 4, Ln 42 describes sensing temperature values in a vehicle via temperature sensor, transmitting it to the CPU, comparing them to a threshold and activating heating or cooling elements where threshold temperatures are crossed).  the first sensor is a temperature sensor embedded in the memory device to determine a temperature value of an interior of the vehicle; (Figs. 6-8,Col. 3, Ln 20 to Col. 4, Ln 42 describes sensing temperature values in a vehicle via temperature sensor, transmitting it to the CPU, comparing them to a threshold and activating heating or cooling elements where threshold temperatures are crossed).   and the second sensor is a motion sensor embedded the memory device to detect motion within the interior of the vehicle.  (See e.g. Motion Sensor in Col. 10, Ln 27-42, also e.g. Occupancy Sensor Fig. 8). 

12. The method of claim 11, wherein the second threshold is a quantity of motion values detected by the motion sensor embedded in the memory device within a predetermined period of time.  (Col. 2 Ln 10-22 describes a system which uses a motion sensor and temperature sensor in a vehicle to determine when to activate heating/cool, which activates only when the sensors indicate an out-of-range temperature and indicate motion. Inherently such a system requires a motion threshold of at least one motion value to activate heating/cooling during the time of the out-of-range temperature). 

13. The method of claim 10, further comprising configuring the memory device to refrain from transmitting the indication responsive to the first sensor detecting the first value is greater than or less than the first threshold and responsive to the second sensor detecting the second value is not greater than or less than the second threshold. (Figs. 6-8,Col. 3, Ln 20 to Col. 4, Ln 42 describes sensing temperature values in a vehicle via temperature sensor, transmitting it to the CPU, comparing them to a threshold and activating heating or cooling elements where threshold temperatures are crossed).  
 

17. A system, comprising: a wireless communication device configured to communicate using a wireless peer-to-peer or machine-type-communication protocol;(See wireless transmiters in Figs. 6,7,8, see e.g. Bluetooth, wi-fi communcations in Col. 11, Ln13-32). (See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)

 a memory device coupled to the wireless communication device; coupled to the wireless communication device via a sensor output, (See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)
 the memory device configured to: determine respective thresholds for each of the one or more sensors embedded in the memory device; (See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)

(See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)
Pierce does not teach, but Lloyd teaches: 
a one or more sensors embedded in the memory device and(See e.g. sensor system embedded in integrated sensor system with memory in e.g. Fig. 3 e.g. ¶6 “According to other embodiments of the present disclosure, an integrated sensor system having a plurality of embedded sensors and a sensor hub, wherein the plurality of embedded sensors and the sensor hub are on a single chip, is provided for.  Further, the sensor hub of the system comprises a plurality of processors coupled to the plurality of embedded sensors to process measurement outputs from the plurality of embedded sensors and external sensors and memory, in one or more embodiments.”) In addition it would have been obvious to combine the references to one of ordinary skill in the art prior to the effective filing date of the application because each is directed to sensor sytems and Lloyd recognized “what is needed is a device and system that is able to facilitate efficient communication among the sensors to be used for data acquisition which is also able to provide processing of the received data to meet user needs.” (¶3). 

(See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)
 
and a motion sensor embedded in the memory device  (See e.g. Motion Sensor in Col. 10, Ln 27-42, also e.g. Occupancy Sensor Fig. 8). and configured to with a second threshold associated with a characteristic of relative motion of another object.  .  (Col. 2 Ln 10-22 describes a system which uses a motion sensor and temperature sensor in a vehicle to determine when to activate heating/cool, which activates only when the sensors indicate an out-of-range temperature and indicate motion. Inherently such a system requires a motion threshold of at least one motion value to activate heating/cooling during the time of the out-of-range temperature). 

19. The system of claim 18, further comprising a controller coupled to the memory device, the controller configured to transmit the indication to the wireless communication device via the sensor output responsive to a determination that a Micron 2019-1269.00/US34 BCH Docket No. 1019.0030001first value detected by the temperature sensor is greater than or less than the first threshold value and responsive to a determination that a second value detected by the motion sensor is greater than or less than the second threshold.  .  (Col. 2 Ln 10-22 describes a system which uses a motion sensor and temperature sensor in a vehicle to determine when to activate heating/cool, which activates only when the sensors indicate an out-of-range temperature and indicate motion. Inherently such a system requires a motion threshold of at least one motion value to activate heating/cooling during the time of the out-of-range temperature). 


20. The system of claim 18, further comprising a controller coupled to the memory device, the controller configured to cause the memory device to refrain from transmitting the indication to the wireless device via the sensor output responsive to a determination that a first value detected by the temperature sensor is greater than or less than the first threshold value and responsive to a determination that a second value detected by the motion sensor is greater than or less than the second threshold. .  (Col. 2 Ln 10-22 describes a system which uses a motion sensor and temperature sensor in a vehicle to determine when to activate heating/cool, which activates only when the sensors indicate an out-of-range temperature and indicate motion. Inherently such a system requires a motion threshold of at least one motion value to activate heating/cooling during the time of the out-of-range temperature). 



Claim 5, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Pierce” (US Patent 9,809,085) and “Lloyd” (US PG Publication 2014/0260704) as applied above and further in view of “DeGrazia” (US PG Publication 2016/0272112). 



14. The method of claim 10, further comprising detecting, by the controller, a change in an operation of the other device, wherein the other device is coupled to a vehicle and the change in operation is the vehicle changing from a parked operation to a moving operation.  (See e.g. DeGrazia ¶¶49-51 describing the ECMU, with motion and temperature sensors therein, deactivated when the user is driving and activated for detection when the vehicle is parked and the user has left the vehicle). 
In addition it would have been obvious to one of ordinary skill in the art to combine the teachings of Pierce et al with those of DeGrazia as each is directed to safety applications of sensors in vehicles and DeGrazia recognized “the prior art was limited by the device requiring the responsible party to be located within a limited proximity to the vehicle” (¶7). .
Regarding Claim 15, Pierce further teaches: 
15. The method of claim 14, further comprising: altering, by the controller, the first threshold of the first sensor embedded in memory device; (See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)
and altering, by the controller, the second threshold of the second sensor embedded in the memory device, (See e.g. system of Figs. 6,7,8, See Col. 3, Ln 60 to Col. 4, Ln 13; Col. 8 Ln 60 to Col. 9, Ln 8 teaching adjustable high and low temperature thresholds to be tracked based on temperature sensor readings”)

and DeGrazia further teaches: 
 wherein the first threshold and the second Micron 2019-1269.00/US33 BCH Docket No. 1019.0030001threshold are altered based at least in part on the detected change in operation of the vehicle. (See e.g. DeGrazia ¶¶49-51 describing the ECMU, with motion and temperature sensors therein, deactivated when the user is driving and activated for detection when the vehicle is parked and the user has left the vehicle).

Regarding Claim 16, DeGrazia further teaches: 
16. The method of claim 14, further comprising disabling the second sensor embedded in the memory device based on the detection, by the controller that the vehicle is in motion, wherein the second sensor is a motion sensor embedded in the memory device.  (See e.g. DeGrazia ¶¶49-51 describing the ECMU, with motion and temperature sensors therein, deactivated when the user is driving and activated for detection when the vehicle is parked and the user has left the vehicle).

Regarding Claim 5, Pierce does not teach, but DeGrazia teaches: 
5. The method of claim 4, further comprising transmitting, via the sensor output, a signal representing the temperature value to a user interface coupled to the vehicle.  (See e.g. Fig. 6 UI electronically linked to vehicle displaying internal temperature received from vehicle sensor)
In addition it would have been obvious to one of ordinary skill in the art to combine the teachings of Pierce et al with those of DeGrazia as each is directed to safety applications of sensors in vehicles and DeGrazia recognized “the prior art was limited by the device requiring the responsible party to be located within a limited proximity to the vehicle” (¶7). .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art cited in the attached PTO-892 form includes prior art relevant to applicant’s disclosure including addition prior art relevant to vehicle sensor data monitoring using thresholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/20/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191